United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 23, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-41614
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ERICK CUEVAS-MENDEZ, true name Erick Elesvan Cuevas-Mendez,

                                    Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:04-CR-108-1
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Erick Cuevas-Mendez (Cuevas) appeals his conviction and

sentence following his guilty plea to possession with intent to

distribute more than five kilograms of cocaine.   Cuevas argues

that his guilty plea was rendered invalid because the district

court failed to advise him properly of the term of supervised

release that he faced.   The district court complied with FED. R.

CRIM. P. 11(b)(1)(H).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41614
                                  -2-

     Given that the district court imposed a sentence at the

bottom of the Guidelines and that Cuevas has not identified any

circumstances that would warrant a downward departure, Cuevas

cannot show that the court’s failure to advise him fully

concerning the court’s ability to depart from the Sentencing

Guidelines affected his substantial rights.    See United States v.

Vasquez, 216 F.3d 456, 459 (5th Cir. 2000).

     Cuevas fails to identify any Rule 11 error relative to the

district court’s purported failure to explain the possibility of

obtaining a reduction in his sentence for providing substantial

assistance to the Government pursuant to U.S.S.G. § 5K1.1.     See

FED. R. CRIM. P. 11.   Cuevas’s suggestion that the trial court

erred by failing to allow him to withdraw his plea is frivolous

given that Cuevas never sought to withdraw his plea in the

district court.

     Last, Cuevas has established obvious error because he was

sentenced under a mandatory Guidelines regime.    See United States

v. Valenzuela-Quevedo, 407 F.3d 728, 733 (5th Cir. 2005).    Cuevas

fails, however, to meet his burden of showing that the district

court’s comments that it hated the sentence that Cuevas, a first-

time offender, faced and that it was “so long” mean that the

district court would have imposed a lesser sentence under

advisory Guidelines.    See United States v. Bringier, 405 F.3d

310, 318 & n.4 (5th Cir. 2005), petition for cert. filed (July

26, 2005) (No. 05-5535); United States v. Mares, 402 F.3d 511,
                          No. 04-41614
                               -3-

521 (5th Cir. 2005)), petition for cert. filed (Mar. 31, 2005)

(No. 04-9517).

     AFFIRMED.